PER CURIAM.
Appellant seeks review of an order denying his motion seeking post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The order which is the subject of this appeal was entered by the County Court for Okaloosa County. Accordingly, the court having jurisdiction of the appeal is the Circuit Court for the First Judicial Circuit. See Fla. R.Crim. P. 3.850(g) (appeal from denial of 3.850 motion to “be taken to the appropriate appellate court”); art. V, § 5, Fla. Const, (“circuit courts shall have ... jurisdiction of appeals when provided by general law”); § 26.012(1), Fla. Stat. (1995) (providing that circuit courts shall have jurisdiction to hear appeals from county court orders other than those declaring invalid a provision of either a state statute or the state constitution). Because this appeal was commenced in' an inappropriate court, we transfer it to the Circuit Court for the First Judicial Circuit. Fla. R.App. P. 9.040(b). State ex rel. Soodhalter v. Baker, 248 So.2d 468 (Fla.1971).
WEBSTER, MICKLE and LAWRENCE, JJ., concur.